Citation Nr: 0934870	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-05 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to 
January 1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the claims folder subsequently was 
transferred to the RO in Pittsburgh, Pennsylvania.

In February 2006, during the pendency of this appeal, the RO 
increased the rating assigned for the Veteran's low back 
disability from 10 percent to 20 percent.  This action did 
not satisfy the Veteran's appeal.


REMAND

The Veteran contends that increased ratings are warranted for 
his cervical spine and low back disabilities.  He maintains 
that these disabilities have worsened and that his previous 
VA examinations were inaccurate and did not properly describe 
the severity of his disabilities.

In an April 2006 statement, the Veteran wrote that he wore a 
neck brace on a weekly basis.  He wrote in a statement 
received in January 2007 that he had begun wearing a cervical 
collar on a daily basis because of pain, tingling, and 
numbness in his neck and arm.  In addition, in the July 2009 
informal hearing presentation, the Veteran's representative 
stated that his disabilities have worsened.

In addition, the Veteran maintains that the reports of the VA 
examinations he was afforded in December 2004 and August 2005 
are inadequate.  He submitted several statements disputing 
the accuracy of the facts included in those reports, 
particularly with respect to the frequency and extent of his 
flare-ups and incapacitating episodes and the range of motion 
he is able to achieve.  He also submitted employment
records documenting his use of sick leave between January 
2004 and August 2006 to substantiate his allegations.

The Board notes the August 2005 examiner reported that 
physical examination of the cervical spine revealed no 
paraspinal muscle spasm, but an imaging study showed 
alteration of curvature of the spine which suggested muscle 
spasm.  The examiner also diagnosed "cervical spine strain" 
despite contemporaneous imaging studies which revealed disc 
disease.  In addition, although a November 2004 VA treatment 
record and both examination reports reflect that the Veteran 
reported experiencing numbness and tingling in his 
extremities, it is unclear whether a separate rating is 
warranted for such impairment.  In this regard, the Board 
notes that the August 2005 examination report reflects a 
diagnosis of "lumbar spine degenerative changes with 
radicular symptoms, no evidence of radiculopathy" but does 
not explain the significance of this distinction.

Since there appear to be discrepancies in the examination 
reports of record and since the record suggests that the 
Veteran's disabilities have increased in severity since his 
last VA examination in August 2005, the Board finds that a 
new VA examination is necessary in order to decide the 
Veteran's claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Finally, the record reflects that the most recent VA 
treatment records associated with the claims folder are dated 
in November 2004.  Since more recent VA treatment records 
pertaining to the Veteran's claims may be outstanding, 
efforts should be made to obtain them.  See 38 C.F.R. 
§ 3.159(c)(2) (2008).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding VA treatment records for 
the period since November 2004.  It 
should also attempt to obtain any other 
pertinent records identified by the 
Veteran.  If it is unsuccessful in 
obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the Veteran should be 
afforded the appropriate VA 
examination(s) to determine the current 
degree of severity of his service-
connected cervical spine and low back 
disabilities.  The claims folder must 
be made available to and be reviewed by 
the examiner.

The examiner should describe all 
symptomatology and functional 
impairment due to the Veteran's 
cervical spine and low back 
disabilities.  Any indicated studies, 
including X-ray studies and range of 
motion testing in degrees, should be 
performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation and specifically identify any 
excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
identify any evidence of neuropathy due 
to the service-connected disabilities, 
to include reflex changes, 
characteristic pain, and muscle spasm.  
If neuropathy is present, the examiner 
should identify the nerve involved, and 
state whether there is complete or 
incomplete paralysis of the nerve.  If 
incomplete paralysis is present, the 
examiner should provide an opinion as 
to whether it is mild, moderate, 
moderately severe, or severe.  If 
muscle spasm or guarding is present, 
the examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis.  Any functional 
impairment of the upper and lower 
extremities due to the Veteran's disc 
disease should be identified, and the 
examiner should assess the frequency 
and duration of any episodes of 
intervertebral disc syndrome.  The 
examiner should assess in particular 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's cervical spine and low back 
disabilities on his ability to work.

The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
increased ratings based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

